UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (RULE 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: x Preliminary Proxy Statement ¨ Confidential, for Use of the Commission ¨ Definitive Proxy Statement Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240 14a-12 MIPS TECHNOLOGIES, INC. (Name of Registrant as Specified in its Charter) Not applicable. (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): ¨ No fee required. x Fee computed on table below per Exchange Act Rules 14a-6(i) (1) and 0-11. 1) Title of each class of securities to which transaction applies: Common Stock, par value $0.001 per share (the "Common Stock") of MIPS Technologies, Inc. 2) Aggregate number of securities to which transaction applies: 12,312,421shares of Common Stock and restricted stock units with respect to300,154 shares of Common Stock. 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): The maximum aggregate value was determined solely for purposes of calculating the filing fee (which, consistent with fee calculation rules, excludes MIPS Technologies, Inc. cash on hand to be distributed to stockholders in connection with the recapitalization) based upon the sum of (A) 54,413,287 shares of Common Stock multiplied by $7.80 per share, (B) 4,947,888 shares of Common Stock underlying options to purchase Common Stock with an exercise price of less than $7.94, as ofDecember 14, 2012, multiplied by $3.07 (which is the excess of $7.80 over the weighted average exercise price per share of $4.73) and (C) restricted stock units with respect to 1,326,495 shares of Common Stock multiplied by $7.80. In accordance with Section 14(g) of the Securities Exchange Act of 1934, as amended, the filing fee was determined by multiplying 0.00013640 by the sum calculated in the preceding sentence. 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials. x Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: $55,924.00 2) Form, Schedule or Registration Statement No.: Schedule 14A 3) Filing Party: MIPS Technologies, Inc. 4) Date Filed: November 20, 2012 Table of Contents PRELIMINARY PROXY STATEMENT - SUBJECT TO COMPLETION DATEDDECEMBER 20, 2012 MIPS TECHNOLOGIES, INC. SUNNYVALE, CALIFORNIA94085 , 2012 Dear Stockholder: You are cordially invited to attend the 2012 Annual Meeting of Stockholders of MIPS Technologies, Inc. to be held on , 2013 at our corporate headquarters, located at 955 East Arques Avenue, Sunnyvale, California94085 commencing at 2:00 p.m., Pacific Time. Even if you plan to attend the annual meeting, please complete, sign, date and promptly return the enclosed proxy card in the enclosed postage-prepaid envelope or vote by internet or telephone as indicated on your proxy card or voting instruction form. At the annual meeting, you will be asked 1.To consider and vote upon a proposal to adopt and approve the Patent Sale Agreement, dated as of November 5, 2012, by and between Bridge Crossing, LLC and MIPS Technologies. The patent sale agreement contemplates the sale of all of our right, title and interest in 495 active issued patents and patent applications to Bridge Crossing and sublicensable rights to 82 of our patents and patent applications for $350 million in cash. Bridge Crossing is a Delaware limited liability company that is wholly owned by a series of the defensive patent aggregator Allied Security Trust I. The patents and patent applications to be sold pursuant to the patent sale agreement relate to features, functionality, instruction set architectures and microarchitectural characteristics of microprocessors and related semiconductor hardware. The adoption and approval of the patent sale agreement is not conditioned upon the stockholders’ approval of any other proposal; 2.To consider and vote upon a proposal to adopt and approve the certificate of amendment to MIPS Technologies’ Amended and Restated Certificate of Incorporation.If the certificate of amendment is adopted, approved and filed, MIPS Technologies will distribute the proceeds from the patent sale agreement and all cash on hand, less $99,700,000, and you will be entitled to receive 0.226276 shares of MIPS Technologies’ common stock (to be converted into approximately $1.80 in merger consideration as described below) and what is currently estimated to be approximately $6.14 in cash, without interest and less any applicable withholding taxes, for each share of MIPS Technologies common stock that you own at the time of filing of the certificate of amendment.This estimate reflects management’s current estimate of cash held by MIPS Technologies following the patent sale and immediately prior to the recapitalization, which will be affected by our operating results, estimated transaction expenses, timing of the recapitalization and other factors.The filing of the certificate of amendment is conditioned upon the stockholders’ approval of Proposal No. 1 and Proposal No. 3; 3.To consider and vote upon a proposal to adopt and approve the Agreement and Plan of Merger, dated as of November 5, 2012, by and among MIPS Technologies, Imagination Technologies Group plc and Imagination Acquisition Sub, Inc., an indirect wholly owned subsidiary of Imagination Technologies Group plc, as amendedby Amendment No. 1 to the Agreement and Plan of Merger onDecember 9, 2012, and as further amended by Amendment No. 2 to the Agreement of Planand Merger on December 16, 2012 (as amended, the "merger agreement"). The merger agreement contemplates the merger of Acquisition Sub with and into MIPS Technologies, with MIPS Technologies continuing as the surviving corporation and a wholly owned, indirect subsidiary of Imagination Technologies following the merger. The merger is conditioned upon the stockholders’ approval of Proposal No. 1 and Table of Contents Proposal No. 2.Upon consummation of the patent sale, completion of the filing of the certificate of amendment described above and the consummation of the merger, you will be entitled to receive a total of approximately $7.94 per share for each share of MIPS Technologies common stock that you owned prior to the filing of the certificate of amendment, without interest and less any applicable withholding taxes, comprised of an estimated $6.14 per share from the recapitalization, subject to fluctuation as described above, and (unless you have perfected your appraisal rights with respect to the merger) the merger proceeds of approximately $1.80 for each share of MIPS Technologies common stock that you own prior to the filing of the certificate of amendment described below, which is $7.94 in cash for each share of MIPS Technologies common stock that you receive after the filing of the certificate of amendment described below. Stockholders will only receive aggregate proceeds in the amount of $7.94 per share for each share of MIPS Technologies common stock owned prior to the recapitalization upon approval of Proposal No. 1, Proposal No. 2 and Proposal No. 3 and upon consummation of the patent sale, filing of the certificate of amendment and consummation of the merger; 4.To consider and vote upon the election of three Class II directors to serve three-year terms; 5.To consider and vote upon the ratification of the appointment of Ernst & Young LLP as our independent registered public accounting firm for the current fiscal year, which ends on June 30, 2013; 6.To consider and vote, on an advisory basis, on merger-related executive compensation; 7.To consider and vote, on an advisory basis, on executive compensation; 8.To approve the adjournment of the annual meeting, if necessary or appropriate, to solicit additional proxies to adopt the patent sale agreement, certificate of amendment and merger agreement; and 9.To transact such other matters incident to the conduct of the annual meeting. After careful consideration, our board of directors has unanimously determined that (i) it is expedient, advisable and in the best interests of MIPS Technologies and its stockholders that MIPS Technologies enter into the patent sale agreement, and subject to its terms and conditions, to consummate the patent sale and the other transactions contemplated by the patent sale agreement; (ii) it is advisable, and in the best interests of and fair to MIPS Technologies and its stockholders, that MIPS Technologies adopt the certificate of amendment, and subject to its terms and conditions, to consummate the recapitalization and the other transactions contemplated by the certificate of amendment; (iii) it is advisable, and in the best interests of and fair to MIPS Technologies and its stockholders, that MIPS Technologies enter into the merger agreement, and subject to its terms and conditions, to consummate the merger and the other transactions contemplated by the merger agreement; and (iv) the consideration to be paid to MIPS Technologies in the patent sale and to the stockholders of MIPS Technologies in the merger are each fair to, and in the best interests of, MIPS Technologies and its stockholders. Our board of directors unanimously recommends that you vote “FOR” the proposals to adopt the patent sale agreement, certificate of amendment and merger agreement and each of the other proposals to be considered at the annual meeting. Your vote is very important, regardless of the number of shares you own. We cannot complete the patent sale unless the patent sale agreement is adopted by the affirmative vote of the holders of a majority of the outstanding shares of our common stock. We cannot complete the merger or file the certificate of amendment unless each of the patent sale agreement, certificate of amendment and merger agreement are adopted by the affirmative vote of the holders of a majority of the outstanding shares of our common stock.The failure of any stockholder to vote on the proposal to adopt the patent sale agreement, certificate of amendment or merger agreement will have the same effect as a vote "AGAINST" the adoption of the patent sale agreement, certificate of amendment or merger agreement, respectively. Neither the adoption of the certificate of amendment nor the merger agreement are required in connection with the completion of the patent sale or the adoption of the patent sale agreement. Our board of directors considered a number of factors in evaluating the transactions and also consulted with our financial advisor and outside legal counsel. The attached proxy statement contains a detailed discussion of the background of, and reasons for, the transactions, as well as the terms of the patent sale agreement and merger agreement. A copy of the patent sale agreement is attached as Annex A,copies of the merger agreement and the subsequent amendments are attached as Annex C, Annex D and Annex E, respectively and a copy of the certificate of amendment is attached as AnnexH to the proxy statement. Table of Contents For further information regarding the matters to be voted on at the annual meeting, we encourage you to read the proxy statement carefully and in its entirety. You may also obtain more information about MIPS Technologies from documents we have filed with the Securities and Exchange Commission. The record date for the determination of the stockholders entitled to notice of and to vote at the annual meeting is , 2012.If you have more questions about these proposals or would like additional copies of the proxy statement, please contact Bill Slater, Chief Financial Officer of MIPS Technologies, Inc., at 955 East Arques Avenue, Sunnyvale, California94085 or by telephone at (408) 530-5000. We appreciate your interest in MIPS and ask for your continued support of our plans and strategies to deliver value to all stockholders.Even if you plan to attend the annual meeting in person, please complete, sign, date, and promptly return the enclosed proxy card in the enclosed postage-prepaid envelope or by electronic means. This will not limit your right to attend or vote at the annual meeting.If you vote in person at the annual meeting, that vote will revoke any prior proxy that you have submitted. Sincerely, Sincerely, Kenneth L. Coleman Sandeep Vij Chairman Chief Executive Officer and President These transactions have not been approved or disapproved by the Securities and Exchange Commission, nor has the Securities and Exchange Commission passed upon the fairness or merits of these transactions or the accuracy or adequacy of the information contained in this proxy statement. Any representation to the contrary is unlawful. The accompanying proxy statement is dated , 2012 and is first being made available to stockholders on or about , 2012. Additional copies of our proxy statement and Annual Report on Form 10-K can be obtained free of charge by contacting Investor Relations at (408)530-5200. Table of Contents PRELIMINARY PROXY STATEMENT - SUBJECT TO COMPLETION DATEDDECEMBER 20, 2012 MIPS TECHNOLOGIES, INC. SUNNYVALE, CALIFORNIA94085 NOTICE OF THE ANNUAL MEETING OF STOCKHOLDERS , 2012 To the Stockholders of MIPS TECHNOLOGIES, INC.: NOTICE IS HEREBY GIVEN that the 2012 Annual Meeting of Stockholders (“Annual Meeting”) of MIPS Technologies, Inc. (“MIPS Technologies”) will be held at our corporate headquarters at 955 East Arques Avenue, Sunnyvale, California94085 on , 2013. The Annual Meeting will begin at 2:00 p.m. Pacific Time, for the following purposes: 1.To consider and vote on a proposal to adopt the Patent Sale Agreement, dated as of November 5, 2012 (as the same may be amended from time to time, the “Patent Sale Agreement”), by and between Bridge Crossing, LLC (“Bridge Crossing”), a Delaware limited liability company that is wholly owned by a series of the defensive patent aggregator Allied Security Trust I, and MIPS Technologies. A copy of the Patent Sale Agreement is attached as AnnexA to the accompanying proxy statement. Pursuant to the terms and subject to the conditions of the Patent Sale Agreement, among other things, MIPS Technologies will (a) sell to Bridge Crossing all its right, title and interest in and to certain patents, under which it will receive licenses back for each patent sold and (b) grant to Bridge Crossing a license in the patents MIPS Technologies will retain (the “Patent Sale”), as more fully described in the accompanying proxy statement. The Patent Sale is not conditioned upon the stockholders’ approval of any other proposal at the Annual Meeting. 2.To consider and vote upon the approval and adoption of the Certificate of Amendment to MIPS Technologies’ Amended and Restated Certificate of Incorporation (the “Certificate of Amendment”).A copy of the Certificate of Amendment is attached as AnnexH to the accompanying proxy statement.If the Certificate of Amendment is adopted and filed, MIPS Technologies will distribute the proceeds from the Patent Sale and all cash on hand, less $99,700,000, and you will be entitled to receive 0.226276 shares of MIPS Technologies’ common stock (to be converted into $7.94 in cash per share, which is approximately $1.80 for each 0.226276 shares, in merger consideration) and what is currently estimated to be approximately $6.14 in cash, without interest and less any applicable withholding taxes, for each share of MIPS Technologies common stock that you own at the time of filing of the Certificate of Amendment (the “recapitalization”).This estimate reflects management’s current estimate of cash held by MIPS Technologies following the patent sale and immediately prior to the recapitalization, which will be affected by our operating results, estimated transaction expenses, timing of the recapitalization and other factors.Together with the approximately $1.80 per pre-recapitalization share from the Merger, this represents an estimated total consideration of $7.94 per share from the recapitalization and the Merger.The filing of the Certificate of Amendment is conditioned upon the stockholders’ approval of Proposal No. 1 and Proposal No. 3. 3.To consider and vote on a proposal to adopt the Agreement and Plan of Merger, dated as of November 5, 2012, by and among MIPS Technologies, Imagination Technologies Group plc, a public limited company under the laws of England and Wales (“Imagination Technologies”), and Imagination Acquisition Sub, Inc., a Delaware corporation and an indirect wholly Table of Contents owned subsidiary of Imagination Technologies (“Acquisition Sub”) as amended by Amendment No. 1 to the Agreement and Plan of Merger on December 9, 2012 and as further amended by Amendment No. 2 to the Agreement and Plan of Merger on December 16, 2012 (as the same may be amended from time to time, the "Merger Agreement"). Copies of the Merger Agreement and subsequent amendments areattached as AnnexC, Annex D and Annex E, respectivelyto the accompanying proxy statement.Following the consummation of the Patent Sale, the consummation of the transactions contemplated under the Merger Agreement and the above-described recapitalization, shares of MIPS Technologies common stock outstanding prior to the recapitalization will have been converted into the right to receive a total of approximately $7.94 in cash per share, without interest and less any applicable withholding taxes, subject to fluctuation in the proceeds of the recapitalization, as more fully described in the accompanying proxy statement.Pursuant to the terms and subject to the conditions of the Merger Agreement, among other things, (a) Acquisition Sub will merge with and into MIPS Technologies, with MIPS Technologies being the surviving corporation (the “Merger”), (b) the recapitalization (defined above) is to be effected and each share of MIPS Technologies’ common stock converted into the right to receive an estimated $6.14 in cash and 0.226276 shares of our common stock, subject to fluctuation, without interest and less withholding taxes, as described below and (c) each share of MIPS Technologies’ common stock, par value $0.001 per share (other than treasury shares, shares owned by MIPS Technologies’ subsidiaries, shares owned by Imagination Technologies, Acquisition Sub or any other subsidiary of Imagination Technologies, and shares held by stockholders who have properly demanded, exercised and perfected and not withdrawn a demand for statutory appraisal rights, if any) outstanding after the recapitalization described above will be converted into the right to receive $7.94 in cash per share (or approximately $1.80 per pre-recapitalization share).The Merger is conditioned upon the stockholders’ approval of Proposal No. 1 and Proposal No. 2. Stockholders will only receive aggregate proceeds in the amount of $7.94 per share for each share of MIPS Technologies common stock owned prior to the recapitalization upon approval of Proposal No. 1,Proposal No. 2 and Proposal No. 3 and upon consummation of the Patent Sale, filing of the Certificate of Amendment and consummation of the Merger. 4.To consider and vote upon the election of three Class II directors to serve three-year terms; 5.To consider and vote upon the ratification of the appointment of Ernst & Young LLP as our independent registered public accounting firm for the current fiscal year, which ends on June 30, 2013; 6.To consider and vote, on an advisory basis, on merger-related executive compensation; 7.To consider and vote, on an advisory basis, on executive compensation; 8.To approve the adjournment of the Annual Meeting, if necessary or appropriate, to solicit additional proxies to adopt the Patent Sale Agreement, Certificate of Amendment and Merger Agreement; and 9.To transact such other matters incident to the conduct of the Annual Meeting. Only stockholders of record at the close of business on , 2012 are entitled to notice of and to vote at the Annual Meeting. All stockholders are cordially invited to attend the Annual Meeting in person. However, to ensure your representation at the Annual Meeting, you are urged to complete, sign, date and return the enclosed proxy card as promptly as possible in the postage-prepaid envelope enclosed for that purpose or to vote by internet or telephone as indicated on your proxy card or voting instruction form. Any stockholder of record or person holding a valid legal proxy may attend the Annual Meeting and may vote in person, even though he or she has previously returned a proxy.If you vote in person at the Annual Meeting, that vote will revoke any prior proxy that you have submitted. If you hold your shares through a bank, broker or other custodian, you must obtain a legal proxy from such custodian in order to vote in person at the Annual Meeting. The adoption of the Patent Sale Agreement, Certificate of Amendment and the Merger Agreement are separate and distinct proposals and each requires the affirmative vote of the holders of a majority of the outstanding shares of MIPS Technologies’ common stock that are entitled to vote at the Annual Meeting. The Patent Sale Agreement may be adopted without the approval of the Certificate of Amendment or the Merger Agreement, but the adoption of the Certificate of Amendment and the Merger Agreement each require the adoption of the Patent Sale Agreement. The approval of the proposal to adjourn the Annual Meeting, the non-binding advisory proposal Table of Contents regarding certain merger-related executive compensation arrangements, the non-binding advisory proposal regarding executive compensation arrangements and the ratification of appointment of our independent registered public accounting firm each require the affirmative vote of the holders of a majority of the shares of our common stock present and entitled to vote on the particular proposal at the Annual Meeting, assuming a quorum is present. The election of our Class II directors will be by a plurality vote of the holders of outstanding shares of our common stock that are entitled to vote at the Annual Meeting, assuming a quorum is present.Even if you plan to attend the Annual Meeting in person, we request that you complete, sign, date and return the enclosed proxy or submit your proxy by telephone or the Internet prior to the Annual Meeting to ensure that your shares will be represented at the Annual Meeting if you are unable to attend. If you have Internet access, we encourage you to vote via the Internet. If you are a stockholder of record, voting in person at the Annual Meeting will revoke any proxy previously submitted. If you hold your shares through a bank, broker or other custodian, you must obtain a legal proxy from such custodian in order to vote in person at the Annual Meeting. If you fail to return your proxy card or do not submit your proxy by phone or the Internet and you fail to attend the Annual Meeting, your shares will not be counted for purposes of determining whether a quorum is present at the meeting. The failure of any stockholder to vote in person or by proxy on the proposal to adopt the Patent Sale Agreement, Certificate of Amendment or Merger Agreement will have the same effect as a vote against the adoption of the Patent Sale Agreement, Certificate of Amendment or Merger Agreement, but will not affect the outcome of any of the other proposals other than as noted above that the consummation of the Merger and filing of the Certificate of Amendment are conditioned upon the approval of each of the proposals to adopt the Patent Sale Agreement, Merger Agreementand Certificate of Amendment. If you return a proxy card or attend the Annual Meeting in person but abstain from voting, this will have the effect of a vote against each of the proposals, except for the election of our Class II directors. If your shares are held by a bank or broker, please bring to the Annual Meeting your statement evidencing your beneficial ownership of MIPS Technologies’ common stock. All stockholders should also bring photo identification. After careful consideration, our board of directors has unanimously determined that (i) it is expedient, advisable and in the best interests of MIPS Technologies and its stockholders that MIPS Technologies enter into the Patent Sale Agreement, and subject to its terms and conditions, to consummate the Patent Sale and the other transactions contemplated by the Patent Sale Agreement; (ii) it is advisable, and in the best interests of and fair to MIPS Technologies and its stockholders, that MIPS Technologies adopt the certificate of amendment, and subject to its terms and conditions, to consummate the recapitalization and the other transactions contemplated by the Certificate of Amendment; (iii) it is advisable, and in the best interests of and fair to MIPS Technologies and its stockholders, that MIPS Technologies enter into the Merger Agreement, and subject to its terms and conditions, to consummate the Merger and the other transactions contemplated by the Merger Agreement; and (iv) the consideration to be paid to MIPS Technologies in the Patent Sale and to the stockholders of MIPS Technologies in the Merger are each fair to, and in the best interests of, MIPS Technologies and its stockholders.Our board of directors has unanimously approved the execution, delivery and performance by MIPS Technologies of its obligations under the Patent Sale Agreement and the Merger Agreement and the filing of the Certificate of Amendment and the consummation of the transactions contemplated thereby, including the Patent Sale, recapitalization and Merger. Table of Contents The board of directors unanimously recommends that you vote “FOR” adoption of the Patent Sale Agreement, “FOR” adoption of the Certificate of Amendment, “FOR” adoption of the Merger Agreement and “FOR” each of the other proposals. Stockholders of MIPS Technologies who do not vote in favor of the adoption of the Merger Agreement will have the right to seek appraisal of the fair value of their shares if the Merger is completed, but only if they submit a written demand for appraisal to MIPS Technologies before the vote is taken on the Merger Agreement and they comply with all requirements of Delaware law, which are summarized in the accompanying proxy statement beginning on page 160 and which are also set forth as Annex G to the proxy statement. By Order of the Board of Directors of MIPS TECHNOLOGIES, INC. Gail H. Shulman Vice President, General Counsel and Corporate Secretary Sunnyvale, California , 2012 YOUR VOTE IS IMPORTANT In order to ensure your representation at the annual meeting, you are requested to complete, sign and date the enclosed proxy as promptly as possible and return it in the enclosed envelope or to vote by internet or telephone.If you vote in person at the annual meeting, that vote will revoke any prior proxy that you have submitted. Table of Contents TABLE OF CONTENTS Page SUMMARY TERM SHEET 1 The Parties to the Patent Sale 1 The Patent Sale 1 Reasons for the Patent Sale and Recommendation of Our Board of Directors 2 Opinion of Our Financial Advisor on the Patent Sale 3 Financing of the Patent Sale 3 Conditions to the Closing of the Patent Sale 3 No Solicitation of Other Offers 5 Regulatory Matters of the Patent Sale 5 Termination of the Patent Sale 5 License Agreements 6 The Parties to the Merger 7 The Recapitalization 7 The Merger 8 Effects of the Merger 8 Treatment of Stock Options and Restricted Stock Units 8 Treatment of Employee Stock Purchase Plan 9 Reasons for the Merger and Recommendation of Our Board of Directors 9 Opinion of Our Financial Advisor on the Merger 11 Financing of the Merger 11 Interests of Our Directors and Executive Officers in the Patent Sale, Recapitalization and Merger 11 Conditions to the Closing of the Merger 12 No Solicitation of Other Offers 14 Regulatory Matters of the Merger 14 Termination of the Merger Agreement 14 Fees and Expenses 17 United States Federal Income Tax Consequences of the Merger 17 Appraisal Rights 18 Market Price of Common Stock 18 QUESTIONS AND ANSWERS ABOUT THE PROPOSED TRANSACTIONS AND THE ANNUAL MEETING 19 CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING INFORMATION 29 THE ANNUAL MEETING 32 Date, Time and Place of the Annual Meeting 32 Purpose of the Proxy Statement and Proxy Card 32 Purpose of the Annual Meeting 32 Stockholders Entitled to Vote and Quorum 33 Methods of Voting 33 Adjournments and Postponements 34 Vote Required 34 Abstentions and Broker Non-Vote Voting 35 Share Ownership of MIPS' Directors and Executive Officers 36 Voting of Proxies 36 Proxies without Instructions 36 Revocation of Proxies 36 Solicitation of Proxies 36 Other Matters 37 Availability of Documents 37 Table of Contents THE PARTIES TO THE PROPOSED TRANSACTIONS 38 MIPS Technologies, Inc. 38 Bridge Crossing, LLC 38 Imagination Technologies Group plc 38 Acquisition Sub 39 BACKGROUND OF THE PROPOSED TRANSACTIONS 40 PROPOSAL NO. 1—THE PATENT SALE 50 The Proposal to Approve the Patent Sale Agreement 50 Vote Required for Approval of the Patent Sale Agreement 50 Reasons for the Patent Sale; Recommendation of Our Board of Directors 50 Opinion of Our Financial Advisor on the Patent Sale 55 Financing Related to the Patent Sale 58 PATENT SALE AGREEMENT 59 The Parties to the Patent Sale 59 Closing of the Patent Sale 60 Purchase Price 60 Representations and Warranties 60 Covenants and Agreements 63 Further Actions and Agreements 65 No Solicitation of Other Offers 66 Escrow and Indemnification 68 Regulatory Matters of the Patent Sale 68 Conditions to the Closing of the Patent Sale 69 Termination of the Patent Sale Agreement 70 Termination Fees 71 Amendments, Waivers; Third Party Beneficiaries 71 License Agreements 72 PROPOSAL NO. 2—APPROVAL AND ADOPTION OF THE CERTIFICATE OF AMENDMENT TO MIPS' AMENDED AND RESTATED CERTIFICATE OF INCORPORATION 73 Reasons for the Recapitalization 73 Effect of the Recapitalization on Holders of Outstanding Common Stock and Equity Awards 74 United States Federal Income Tax Consequences of the Recapitalization 74 PROPOSAL NO. 3—THE MERGER 75 The Proposal to Adopt the Merger Agreement 75 Vote Required for Adoption of the Merger Agreement 75 Rights of Stockholdres Who Object to the Merger 75 The Recapitalization 76 Reasons for the Merger; Recommendation of Our Board of Directors 76 Opinion of Our Financial Advisor 81 Certain Unaudited Financial Projections 86 Treatment of Stock Options and Restricted Stock Units 88 Treatment of Employee Stock Purchase Plan 88 Interests of Our Directors and Executive Officers in the Patent Sale, Recapitalization and Merger 89 Indemnification and Insurance 91 Golden Parachute Compensation 92 United States Federal Income Tax Consequences of the Merger 93 Regulatory Matters of the Merger 93 Financing Related to the Merger 93 Effects on Us if the Merger is Not Completed 94 Delisting and Deregistration of Our Common Stock 94 Litigation Related to the Merger Table of Contents THE MERGER AGREEMENT 95 The Merger 95 Effective Time of the Merger 96 Merger Consideration 96 Payment for the Shares of Common Stock 96 Treatment of Stock Options and Restricted Stock Units 97 Treatment of Employee Stock Purchase Plan 98 Representations and Warranties 98 Conduct of Business Prior to Closing Proxy Statement and Stockholders Meeting No Solicitation of Other Offers Adverse Recommendation Change/Termination in Connection with a Superior Proposal Agreements to Use Reasonable Best Efforts Indemnification and Insurance Fees and Expenses Employee Benefits Other Covenants Relating to the Conduct of Our Business Conditions to the Closing of the Merger Termination of the Merger Agreement Termination Fees 114 Specific Performance Amendments; Waivers PROPOSAL NO. 4—ELECTION OF DIRECTORS 116 Directors and Nominees for Director 116 Board of Directors’ Meetings and Committees 121 Corporate Governance 122 Board Leadership Structure Board Involvement in Risk Oversight 124 Compensation Risk Assessment 124 Director Compensation 124 Compensation Committee Interlocks and Insider Participation 126 Board’s Recommendation 126 PROPOSAL NO. 5—RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 127 Fees Paid to the Independent Registered Public Accounting Firm 127 Table of Contents PROPOSAL NO. 6—ADVISORY VOTE ON MERGER-RELATED EXECUTIVE COMPENSATION PROPOSAL NO. 7—ADVISORY VOTE ON EXECUTIVE COMPENSATION 129 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 130 COMPENSATION AND NOMINATING COMMITTEE REPORT 132 Composition of the Committee 132 Charter 132 Compensation Committee Report 132 PERFORMANCE GRAPH 133 EXECUTIVE COMPENSATION 134 Overview of our Compensation Program 134 Summary of Fiscal 2012 Compensation Program 135 Process for Determining Executive Compensation 136 Elements of Compensation 136 Fiscal 2012 Compensation 140 Fiscal 2013 Compensation 141 Say on Pay 141 Change in Control Agreements 142 Potential Payments upon Change in Control and Termination 142 Other Agreements 143 Tax Treatment of Executive Compensation 143 Summary Compensation Table for Fiscal 2012 144 Grants of Plan-Based Awards in Fiscal Year 2012 146 Outstanding Equity Awards at Fiscal Year-End 148 Option Exercises and Stock Vested 149 Pension Benefits Non-Qualified Deferred Compensation Plan 150 Certain Relationships and Related Transactions 151 REPORT OF THE AUDIT AND CORPORATE GOVERNANCE COMMITTEE 152 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE PROPOSAL NO. 8—AUTHORITY TO ADJOURN THE ANNUAL MEETING 154 The Adjournment Proposal 154 Vote Required for Approval and Board Recommendation UNITED STATES FEDERAL INCOME TAX CONSIDERATIONS STOCKHOLDER PROPOSALS FOR 2 159 DISSENTERS' RIGHTS OF APPRAISAL 160 OTHER MATTERS 164 WHERE YOU CAN FIND MORE INFORMATION 165 SHAREHOLDER LIST 166 ANNEX A – PATENT SALE AGREEMENT, DATED AS OF NOVEMBER 5, 2012, BY AND BETWEEN BRIDGE CROSSING, LLC AND MIPS TECHNOLOGIES, INC. A-1 ANNEX B–OPINION OF OCEAN TOMO LLC B-1 ANNEXC–AGREEMENT AND PLAN OF MERGER, DATED AS OF NOVEMBER 5, 2012, BY AND AMONG IMAGINATION TECHNOLOGIES GROUP PLC, IMAGINATION ACQUISITION SUB, INC., AND MIPS TECHNOLOGIES, INC. C-1 ANNEX D– AMENDMENT NO. 1 TO THE AGREEMENT AND PLAN OF MERGER, DATED AS OF DECEMBER 9, 2012, BY AND AMONG IMAGINATION TECHNOLOGIES GROUP PLC, IMAGINATION ACQUISITION SUB, INC. AND MIPS TECHNOLOGIES, INC.
